DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-10 directed to an invention non-elected with traverse in the reply filed on July 30, 2019. These claims do not require all the limitations of allowable claim 1, for at least the reason that none of the method claims positively recite method step(s) which form the first and second center lug grooves of claim 1. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1, 3-6, 11-13, 23 and 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in addition to the other claimed limitations, that the radially outer end of the conductive portion is closer to the first axial edge than the second axial edge, and first center lug grooves extend from the first axial edge toward the conductive portion and terminate without intersecting the conductive portion in the top surface of the land portion, and second center lug grooves extending from the second axial edge toward the conductive portion and terminating without intersecting the conductive portion in the top surface of the land portion, and the first and second center lug grooves are inclined in the same direction with respect to the tire axial direction, and the second center lug grooves have a length greater than the length of the first center lug grooves.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See paragraph 1 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        March 8, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 12, 2021